DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment	
	The amendment filed 09/20/2022 has been entered. Claim 1, 13 15, 17, 20, 22, 24, and 27-29 have been amended. Claims 1-30 remain pending in this application. Claims 13-30 are withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verkaart et al. (Pub. No.: US 2002/0030002 A1).
	Regarding claim 1, Verkaart discloses (fig. 1-2, 4-5, annotated fig. 1) a collapsible fluid reservoir (filter bag 200 made of flexible plastic (¶ 0004, ln. 4-5) comprising:
	A flexible container comprising a first sheet (outer sheet 204) and a second sheet (outer sheet 202) attached to one another (¶ 0020, ln. 2-3) and defining an interior space therebetween for containing a biological fluid (¶ 0004, ln. 1-2);
	A flexible filter (206) disposed within the interior space (see fig. 2) and attached to the container along an entire periphery of the filter (¶ 0020, ln. 1-7), the filter comprising a first side facing the first sheet and a second side facing the second sheet (see fig. 2);
	A first inflow line (see inlet line 210) disposed at least partially within an interior space and between the first side of the filter and the first sheet (see chamber 222 fig. 2 and 4, ¶ 0004, ln. 6-7, ¶ 0022, ln. 3-4); 
	A second inflow line (one or more inlet lines can be included ¶ 0006, ln. 1-3, ¶ 0030, ln. 1-2) disposed within an interior space and between the first side of the filter and the first sheet (¶ 0004, ln. 6-7, ¶ 0006, ln. 1-3); and
	An outflow line (outlet 212) disposed at least partially within an interior space and between the second side of the filter and the second sheet (see chamber 220, fig. 2 and 5, ¶ 0004, ln. 7-8), 
	Wherein the first inflow line, the second inflow line, and the outflow line are arranged along a lateral axis extending between opposing edges of the flexible container (see annotated fig. 1 below). 

    PNG
    media_image1.png
    855
    811
    media_image1.png
    Greyscale

Annotated fig. 1
	Regarding claim 2, Verkaart discloses (fig. 1-2) wherein the first sheet, the second sheet, and the filter are attached to one another by a seal extending along the periphery of the filter (¶ 0004, ln. 9-10, claim 1).  
	Regarding claim 4, Verkaart discloses wherein the filter has a pore size of 40 microns (¶ 0018, ln. 4-5) which falls within the claimed range of between 1 micron and 1000 microns. 
	“[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (see MPEP §2131.03.I). 
	Regarding claim 5, Verkaart discloses wherein the filter has a pore size that is substantially constant throughout the filter (pore size of 40 microns ¶ 0018, ln. 4-5).  
	Regarding claim 8, Verkaart discloses (fig. 1-2) wherein the first inflow line comprises a first inflow port (see inlet line 210) disposed at least partially within the interior space (see fig. 1-2, 4) and a first inflow tube attached to the first inflow port (inlet line 210 can attach to supply line ¶ 0019, ln. 2-4) and disposed at least partially outside of the interior space (see fig. 1, 4), wherein the second inflow line comprises a second inflow port disposed at least partially within the interior space (reservoir can have one or more inlet lines attached in the manner of inlet line 210 ¶ 0004, ln. 6-7, ¶ 0006, ln. 1-4) and a second inflow tube attached to the second inflow port (inlet lines can attach to supply line ¶ 0019, ln. 2-4) and disposed at least partially outside of the interior space (see fig. 1, 4), and wherein the outflow line comprises an outflow port (see outlet port 212) disposed at least partially within the interior space (see fig. 5) and an outflow tube attached to the outflow port (¶ 0022, ln. 8-11) and disposed at least partially outside of the interior space (see fig. 1, 5). 	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Verkaart as applied to claim 1 above, in view of Radwanski et al. (Pub. No.: US 2014/0091047 A1).	
Regarding claim 3, Verkaart discloses (fig. 1-2) wherein the filter comprises a sheet of filter material (see fig. 1-2, ¶ 0018, ln. 4-5).
Verkaart fails to disclose wherein the first sheet and the second sheet are formed of polyvinyl chloride.
Radwanski teaches (fig. 1) a collapsible fluid reservoir (container 10 that is flexible ¶ 0035, ln. 20-21) in the same field of endeavor comprising a first sheet and a second sheet (container walls 12), wherein the first sheet and the second sheet are formed of polyvinyl chloride (¶ 0012, ln. 8-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first sheet and the second sheet of Verkaart such that they are formed of polyvinyl chloride, as taught by Radwanski, as such materials are suitable for storing biological fluids (Radwanski ¶ 0006, ln. 3-6). 

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Verkaart, as applied to claim 1 above, in view of Verri et al. (Pub. No.: US 2017/0136167 A1). 
	Regarding claim 6, Verkaart fails to disclose wherein the filter has a pore size that varies throughout the filter.  
	Verri teaches (fig. 1-2) a collapsible fluid reservoir (biological fluid filter assembly 10 that is flexible, abstract) and thus in the same field of endeavor comprising a filter, wherein the filter has a pore size that varies throughout the filter (¶ 0048, ln. 3-6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter of Verkaart such that it has a pore size that varies throughout the filter, as taught by Verri, in order to filter materials of various sizes. 

Claims 7, 9, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Verkaart, as applied to claim 1 above, in view of Smisson, III et al. (Pub. No.: US 2010/0130957 A1), herein after Smisson.
	Regarding claim 7, Verkaart discloses (fig. 1) a first end (see end with hole 208) of the container (see fig. 1), the outflow line is disposed along an opposite second end of the container (see fig. 1), and wherein the collapsible reservoir is configured for use in a vertical orientation with the first end of the container disposed above the second end of the container (see fig. 1, bag includes opening 208 that allows it to be hung ¶ 0018, ln. 6-8 and i.e., in a vertical orientation).
	Verkaart fails to disclose wherein the first inflow line and the second inflow line are disposed along the first end of the container.
	Smisson teaches (fig. 2C) a collapsible fluid reservoir (205) (abstract) in the same field of endeavor wherein the first inflow line and the second inflow line (fluid inlet ports 240) are disposed along a first end of the container (see fig. 2C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first inflow line and the second inflow line of Verkaart such that they are disposed along a first end of the container, as taught by Smisson, in order to utilize gravity to cause flow through the container and thereby avoid the need for supplemental pumping devices. 
Regarding claim 9, Verkaart discloses a third inflow line (one or more inlet lines can be included ¶ 0006, ln. 1-3, ¶ 0030, ln. 1-2). 
Verkaart fails to explicitly disclose that the third inflow line is disposed at least partially within the interior space between the second side of the filter and the second sheet. 
	Smisson teaches (fig. 2C) Smisson teaches (fig. 2C) a collapsible fluid reservoir (205) (abstract) in the same field of endeavor comprising a third inflow line (fluid inlet ports 240) disposed at least partly within an interior space and between a second side of a filter (270) and the non-rigid container (filter 270 is in fluid communication with at least one of the fluid inlet ports, and is thus not in communication with a third inflow line ¶ 0076, ln. 1-3). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the third inflow line of Verkaart such that it is at least partially within the interior space between the second side of the filter and the second sheet, as taught by Smisson, in order to allow for the inlet of materials that do not need to be filtered. 
	Regarding claim 11, Verkaart discloses (fig. 1) a first end of the container (see end with hole 208), the outflow line is disposed along an opposite second end of the container (see fig. 1), and wherein the collapsible reservoir is configured for use in a vertical orientation with the first end of the container disposed above the second end of the container (see fig. 1, bag includes opening 208 that allows it to be hung ¶ 0018, ln. 6-8 and i.e., in a vertical orientation).
	Verkaart fails to disclose a vent line disposed at least partially within the interior space and between the first side of the filter and the firstWO 2019/010357PCT/US2018/040994 -68-sheet, wherein the first inflow line, the second inflow line, and the vent line are disposed along a first end of the container.
	Smisson teaches (fig. 2C) a collapsible fluid reservoir (205) (abstract) in the same field of endeavor comprising a vent line (see fluid inlet ports 240 which may be a vent port ¶ 0075) disposed at least partially within an interior space between a first side of a filter (270) and a cap (220), wherein the first inflow line, the second inflow line and the vent line are disposed along a first end of the container (see fig. 2C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verkaart such that it includes the vent line of Smisson disposed at least partially within an interior space between a first side of the filter and the first sheet, in order to vent air from within the container (Smisson ¶ 0044, ln. 11-13). Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the first inflow line and the second inflow line along a first end of the container in order to utilize gravity to cause flow through the container and thereby avoid the need for supplemental pumping devices and the vent line along a first end of the container in order to allow for venting to occur. 
	Regarding claim 12, Verkaart fails to disclose a defoaming agent to facilitate a reduction of bubbles in the biological fluid.  
	Smisson teaches (fig. 2C) a collapsible fluid reservoir (205) (abstract) in the same field of endeavor comprising a defoaming agent to facilitate a reduction of bubbles in the biological fluid (¶ 0086, ln. 4-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verkaart such that it includes the defoaming agent of Smisson in order to collect foam or other gaseous buildup that may result from the turbulent pathway of the fluid, avoiding the introduction of foam downstream which may otherwise result in excess gas bubbles (Smisson ¶ 0087, ln. 14-18).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Verkaart, as applied to claim 1 above, in view of Fini (US Pat. No.: 5,858,015) and further in view of Smisson.
	Regarding claim 10, Verkaart discloses (fig. 1) a first end (see end with hole 208) of the container (see fig. 1), the outflow line is disposed along an opposite second end of the container (see fig. 1), and wherein the collapsible reservoir is configured for use in a vertical orientation with the first end of the container disposed above the second end of the container (see fig. 1, bag includes opening 208 that allows it to be hung ¶ 0018, ln. 6-8 and i.e., in a vertical orientation).
	Verkaart fails to disclose a return line disposed at least partially within the interior space between the first side of the filter and the first sheet, wherein the first inflow line and the second inflow line are disposed along the first end of the container, and wherein the return line is disposed along the opposite second end of the container. 
	Fini teaches (fig. 1-2) a collapsible fluid reservoir (container 1, abstract) and thus in the same field of endeavor comprising a return line (recirculation connector 5a) disposed in fluid communication with a chamber between a first side of a filter (9) and a first sheet (rigid support 6) (first chamber col. 4, ln. 19-26, see fig. 1), wherein the return line is disposed along an opposite second end of the container (see fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Verkaart such that it includes the return line disposed on the second end of the container, as taught by Fini, within the interior space between the first side of the filter and the first sheet in order to allow for recirculating of blood from an oxygenator (Fini col. 4, ln. 26-28).  
	Smisson teaches (fig. 2C) a collapsible fluid reservoir (205) (abstract) in the same field of endeavor wherein the first inflow line and the second inflow line (fluid inlet ports 240) are disposed along a first end of the container (see fig. 2C).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first in flow line and the second inflow line of Verkaart in view of Fini such that they are disposed along a first end of the container, as taught by Smisson, in order to utilize gravity to cause flow through the container and thereby avoid the need for supplemental pumping devices. 

Response to Arguments
Applicant’s amendments have overcome the rejections under 35 USC §112(b) and the 112(b) rejections are therefore withdrawn.
Applicant's arguments filed 09/20/2022 with respect to the rejections under 35 USC §102 have been fully considered but they are not persuasive. Applicant argues, page 9-10, that Verkaart does not disclose a first inflow line, a second inflow line, and an outflow line arranged along a lateral axis extending in a direction between opposing edges of the flexible container, as recited by amended claim 1. Applicant points to fig. 2 of Verkaart arguing that inlet 210 and outlet 212 are offset from each other and cannot be said to lie along a lateral axis. However, while the inlet 210 and outlet 212 are offset from each other, claim 1 does not require the first inflow line, second inflow line and outflow line to be arranged within the same plane (e.g., xy plane) or to be arranged such that they are aligned with a lateral axis. Further, while claim 1 defines a lateral axis, claim 1 fails to define a longitudinal axis or a z axis with respect to the lateral axis. Thus, under the broadest reasonable interpretation of “arranged along a lateral axis”, the inlet 210 and outlet 212 of Verkaart are considered to be “arranged along a lateral axis between opposing edges of the flexible container” as they are disposed along a lateral axis, as indicated in annotated fig. 1 above. 
	Applicant argues, page 10, that Verkaart does not anticipate the second inlet line. However, as discussed above, Verkaart discloses “while any number of inlet lines 210 may be used, only one is illustrated in the figures” (¶ 0030, ln. 1-2). Thus, the rejection above does not rely on combining different embodiments of Verkaart to anticipate claim 1. 	
	Accordingly, claim 1 is anticipated by Verkaart. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781